DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 

As per claim 15, Applicant argues that Chaji et al. do not teach providing a predetermined display voltage to a display pixel unit of the display panel corresponding to the image pixel unit having the grayscale value greater than the predetermined value.

The Office respectfully disagrees and submits that paragraph 79 of Chaj et al. discloses wherein “The desired luminance represented by the input grayscale value is still achieved because the first sub-frame value sf1_gsv from the LUT is greater than the input value, which represents the desired luminance for an entire frame F. This improves compensation by providing a higher leakage current”. In other words, voltage is increased, so that the average luminance of the entire frame period remains the same (see also paragraph 48). For example, during the hybrid driving mode, the luminance L2 during 3/4T in Fig. 5C is higher than luminance L1 during period T of the normal-driving mode in Fig. 5A. The voltage used to generate higher luminance L2 must be higher than the voltage used to generate lower luminance L1. Chaj et al. teach wherein in the hybrid driving mode, the voltage value is increased 

As per claim 15, Applicant further argues that Zhang et al. do not teach wherein the predetermined display voltage is lower than a voltage provided when the display pixel unit is driven according to the predetermined value … Zhang fails to teach to apply a lower voltage than the normal driving voltage to the pixel unit having larger grayscale value in order to achieve uniform brightness of the pixel units.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Office respectfully submits that Zhang et al. teach wherein the voltage value applied to a p-type circuit is inversely proportional to an input grayscale value (Figs. 3a-3b, paragraph 40, for n-type circuits, a larger pixel voltage generates a higher pixel luminance, for p-type circuits, a smaller display voltage generates a higher display luminance). The Office respectfully submits that when p-type circuits are applied to the disclosure of Chaji, the voltage required to achieve the higher luminance L2 in Fig. 5C of Chaji would be lower than the voltage required to achieve the lower luminance L1 in Fig. 5A of Chaj. wherein the predetermined display voltage is lower than a voltage provided when the display pixel unit is driven according to the predetermined value as claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0042703 to Chaji et al.; in view of US 2018/0130412 to Zhang et al..

As per claim 15, Chaji et al. teach a driving method for a display panel, wherein the display panel is configured to display multiple frames of image to be displayed, the image to be displayed comprises a plurality of image pixel units, and the display panel comprises a plurality of display pixel units (Figs. 1 and 4B), the driving method comprises the following steps performed when displaying each of frames of image to be displayed: 
detecting a grayscale value of each of the image pixel units in the image to be displayed, determining whether the grayscale value of each of the image pixel units is greater than a predetermined value (Fig. 17C, paragraphs 52-54, grayscales 1-99 are considered low, and above 99 are considered high); 
providing a predetermined display voltage (Fig. 3, paragraphs 42-43, voltage provided by DAC after conversion) to a display pixel unit of the display panel corresponding to the image pixel unit having the grayscale value greater than the predetermined value (Fig. 5, high grayscales are provided with a voltage during a sub-period T1), wherein a duration of providing the predetermined display voltage to the display pixel unit is a positively correlated with the grayscale value of the corresponding image pixel unit (Figs. 5C-5D, high grayscales are allotted longer sub-period times, i.e., 3/4T, as compared to low grayscales, i.e., 1/4T), and the predetermined display voltage is different than a voltage provided when the display pixel unit is driven according to the predetermined value (paragraph 37, brightness is correlated to pixel voltage; Fig. 5A and 5C, for a typical n-type pixel, a higher voltage correlates to a larger pixel current, and consequently, a higher display luminance, notice that the higher luminance (L2) during the shorter period (3/4T) in the hybrid mode, suggests a higher pixel voltage than that used during the lower luminance (L1) and longer period (T) of the normal driving mode).
Chaji et al. do not teach the predetermined display voltage is lower than a voltage provided when the display pixel unit is driven according to the predetermined value.
Zhang et al. teach wherein the predetermined display voltage is lower than a voltage provided when the display pixel unit is driven according to the predetermined value (Figs. 3a-3b, paragraph 40, for n-type circuits, a larger pixel voltage generates a higher pixel luminance, for p-type circuits, a smaller display voltage generates a higher display luminance, when p-type circuits are applied to the disclosure of Chaji, a lower voltage would result in a higher luminance L2).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chaji et al., so that the predetermined display voltage is lower than a voltage provided when the display pixel unit is 

As per claim 16, Chaji and Zhang et al. teach the driving method according to claim 15, wherein a light-emitting duration of the display pixel unit is less than a duration of one frame of image (Chaji, Fig. 5C, light emitting duration is 3/4T).

As per claim 17, Chaji and Zhang et al. teach the driving method according to claim 15, further comprising: providing a display pixel unit of the display panel corresponding to an image pixel unit having a grayscale value not greater than the predetermined value with a grayscale voltage corresponding to the grayscale value of the image pixel unit (Chaji, Fig. 5, at least during the normal driving mode, pixels are provided with voltages corresponding to their grayscale values throughout one image frame).

As per claim 18, it comprises similar limitations to those in claim 15 and it is therefore rejected for similar reasons. Furthermore, Chaji and Zhang et al. teach to generate a first determination signal when the grayscale value of the image pixel unit is greater than the predetermined value (paragraph 55, a 9th bit of 1 indicates a grayscale higher than the predetermined value), and to provide the predetermined display voltage according to the first determination signal (Figs 5-6, the grayscale is transformed for certain grayscale ranges based on the determination signal).

As per claim 19, Chaji and Zhang et al. teach the driving circuit according to claim 18, wherein the first determination signal comprises position coordinates of the image pixel unit having the grayscale value greater than the predetermined value (Chaji, Figs. 5C/5D, in a hybrid mode, pixel 

As per claim 20, Chaji and Zhang et al. teach the driving circuit according to claim 18, wherein the light-emitting duration of the display pixel unit is less than a duration of one frame of image (Chaji, Figs. 4A-5D).

As per claim 21, Chaji and Zhang et al. teach the driving circuit according to claim 18, wherein the display voltage providing sub-circuit is further configured to provide a display pixel unit of the display panel corresponding to an image pixel unit having a grayscale value not greater than the predetermined value with a grayscale voltage corresponding to the grayscale value of the image pixel unit (Chaji, Fig. 5, at least during the normal driving mode, pixels are provided with voltages corresponding to their grayscale values throughout one image frame).

Allowable Subject Matter

Claims 22-25 and 30-34 are allowed.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694